Loring, J.,
delivered the opinion of the court:
1 The petitioner claims of the United States the net proceeds of 14 “bales of upland cotton, and the court find the facts to be—
That the petitioner was a citizen of Charleston, in the State of South Carolina, and in March, 1865, was there the owner and in the possession of 14 bales of upland cotton.
That in said March the said cotton was taken from the possession of the petitioner by the United States and sold by them, and the net proceeds thereof, amounting to the sum of #1,836 80, paid into the treasury.
That the said petitioner has never given any aid or comfort to the late rebellion.
And the court find that said petitioner is entitled to judgment for said sum of #1,836 80.